Citation Nr: 1710446	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel



INTRODUCTION

The Veteran had honorable service from February 23, 1998, to March 24, 2006.  He also had a period of dishonorable service from March 25, 2006, to December 3, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Travel Board hearing at the RO in October 2013; a transcript is associated with the claims file.  Although the Veteran indicated during the hearing that he had moved to Norfolk, Virginia, he has not provided a new address, and he appears to have received subsequent mail sent to his last reported address, in that it was not returned as "not deliverable."  Therefore, the Veteran's last known address remains in Oklahoma, and the RO is still Muskogee.  

The Veteran has not disputed the RO's determination regarding the character of his periods of service.  Rather, he asserts that the claimed disability is related to his honorable period of service.  During the October 2013 hearing, the Veteran's representative acknowledged the determination that the second period of service was dishonorable and indicated that he may seek an upgrade in the character of his discharge from the service department.  There is no indication that there has been any upgrade in the character of the Veteran's second period of service to date.  

In January 2015, the Board remanded the claim for hypertension for further development.  The Board finds that the RO substantially complied with the January 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




FINDING OF FACT

Hypertension is not shown to have been present during a period of honorable service or during the year following his honorable service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by a period of honorable service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2016).

The Veteran was provided this required notice and information for establishing his entitlement to service connection for these claimed disabilities in a January 2011 letter, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Therefore, VA has satisfied its duty to notify the Veteran concerning the claim.

VA also has a duty to assist the Veteran with his claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and associated with the file for consideration.  

The Board notes that the Veteran testified during the October 2013 hearing that he was hospitalized for hypertension in 2005 while stationed at Fort Lewis, Washington.  In March 2015, the VA sent a request for clinical records to Madigan Army Medical Center (AMC) in Fort Lewis, Washington.  In April 2015, Madigan AMC responded that no records for the Veteran from 2005 were found, and all available clinical records at Madigan AMC for 2008 have been sent.  In March 2015, the Veteran called the VA to confirm that he could not locate the Madigan AMC information from 2005 and that he had no further additional evidence to provide.   

Further, the Board notes that it remanded the case in January 2015 to obtain an addendum opinion regarding the etiology of the Veteran's diagnosed hypertension.  In July 2015, the VA examiner provided an addendum opinion.  The Board finds that the VA addendum opinion is sufficient in regards to the Veteran's hypertension, as it is predicated on consideration of the medical records in the Veteran's claims files, to include the Veteran's statements, and documents that the examiner conducted a full physical examination of the Veteran.  Therefore, VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, 11 Vet. App. at 268. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 277 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks service connection for hypertension, which he contends had its onset in October 2005 during his period of honorable active duty. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Hypertension is a chronic disease.  See 38 U.S.C.A § 1101(3); 38 C.F.R.§ 3.309(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The February 1998 enlistment examination report reveals normal blood pressure of 135/77 and no heart trouble.  In 2003, the Veteran's blood pressure was 121/60.  In 2004, his blood pressure was 130/65.  In 2006, his blood pressure was 130/73.  In April 2008, the Veteran underwent an electrocardiogram (EKG), which was normal except for possible left atrial enlargement.  His blood pressure at that time was 160/89.  He also had a fever and elevated white blood count.  

In a February 2011 VA examination report, the Veteran contended that hypertension had been diagnosed in 2005, and he had had symptoms since then.  He reported that he was currently on medication to treat the hypertension.  During the examination, the Veteran received another EKG; however, this one was within normal limits.  His hypertension diagnosis was confirmed based on his medical history, objective factors, and the usage of hydrochlorothiazide (HCTZ) to treat his hypertension.  

In a January 2011 psychiatric examination, the Veteran reported that he had had high blood pressure since 2006.  In December 2013, the Veteran testified at a hearing that in October 2005 he was hospitalized and received treatment for hypertension while he was stationed in Fort Lewis, Washington.  

A July 2015 VA examination report reflects that the Veteran had current hypertension.  After a review of the claims file and an in-person examination, the VA examiner opined that it was not likely that the Veteran's hypertension had its clinical onset during a period of qualifying active service or was related to any in-service disease, event, or injury.  The VA examiner noted that the Veteran's blood pressure readings up until April 2008 were considered to be normal by the Joint National Commission on Hypertension.  The examiner acknowledged that hypertension was known to be an "insidious . . . silent killer," but that the April 2008 EKG did not reflect enlargement of the left ventricle or thickening of the ventricular wall as seen in long standing hypertension.  The examiner also noted that there was no valvular damage or dilated cardiomyopathy as seen with chronic later stage hypertension.  As such, the examiner opined that it was less likely than not that hypertension was present during the period of honorable active service or within one year following this period.

Upon review of the evidence of record, the Board finds that service connection for hypertension is not warranted.  

As a preliminary matter, the Board notes that the only period of active service under consideration is the Veteran's honorable service from February 23, 1998, to March 24, 2006.

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of a discharge by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

In an October 2011 administrative decision, VA determined that the Veteran's service from February 23, 1998, to March 24, 2006, was honorable for VA purposes.  The period from March 25, 2006, onward is marked by numerous incidents of unauthorized absence/AWOL in violation of Article 86 of the Uniform Code of Military Justice (UCMJ); numerous incidents of insubordinate conduct toward officers in violation of Article 91 of the UCMJ; numerous incidents of failure to obey an order or regulation in violation of Article 92 of the UCMJ; incidents of violation of resistance, breach of arrest, and escape in violation of Article 95 of the UCMJ; and general troublesome behavior violations in violation of Article 134 of the UCMJ.  Due to his willful and persistent misconduct, VA determined in the same October 2011 administrative decision that his period of service from March 25, 2006, to December 3, 2009, was dishonorable for VA purposes.  The Veteran was notified of this decision in December 2011 and did not challenge or appeal it.  The Board notes that during the October 2013 hearing, the Veteran's representative acknowledged the determination that the second period of service was dishonorable and indicated that he might seek an upgrade in the character of his discharge from the service department.  There is no indication that there has been any upgrade in the character of the Veteran's second period of service to date.  As such, the claim will be adjudicated based on the Veteran's discharge status currently of record.

Here, the Board finds that the Veteran has a current diagnosis of hypertension, and thus meets the first element for service connection of a current disability.  

With regard to service connection on a presumptive basis, the Board notes that hypertension is one of the chronic diseases listed under 38 C.F.R. § 3.309(a).  Regulations provide that where the chronic disease manifests to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Here, there is no evidence that hypertension manifested within one year of separation from service.  The July 2015 VA examiner indicated that hypertension was first diagnosed in August 2008 and that the April 2008 EKG did not show evidence of long standing or chronic hypertension.  Further, the VA examiner opined that it was less likely than not that the Veteran's hypertension was manifested within one year after his qualifying period of service.  Therefore, the Board finds that the Veteran did not have a diagnosis of hypertension within one year after the Veteran's qualifying military service.  Consequently, entitlement to service connection for hypertension on a presumptive basis must be denied.

With respect to the second element, the Veteran provided testimony of in-service diagnosis of hypertension while he was hospitalized in Fort Lewis, Washington in 2005; however, although the Veteran is competent to report a diagnosis he received from a medical professional, the Board must weigh his statement against the evidence of record.  Here, the evidence reflects that the Veteran's blood pressure readings during his period of honorable service were within normal limit, and that his April 2008 EKG did not reflect enlargement of the left ventricle or thickening of the ventricular wall as seen in long standing hypertension.  Further, the earliest diagnosis for hypertension is from August 2008.  As such, the Board finds the Veteran's statement that hypertension was first diagnosed in 2005 to be not credible.  Thus, his statement is less probative than the contemporaneous evidence, which reveals normal blood pressure readings during his honorable period of active service, a normal EKG in April 2008, and a diagnosis in August 2008.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In addition, with respect to the nexus element, the July 2015 VA examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by honorable military service.  Specifically, the VA examiner noted that the Veteran's blood pressure readings were considered normal until April 2008-after the Veteran's qualifying military service.  Further, the VA examiner reviewed the Veteran's records and analyzed his April 2008 EKG and concluded that the evidence did not reflect any sign or symptom seen in long standing hypertension or chronic late stage hypertension.

Thus, after a review of the entirety of the evidence of record, the Board finds that service connection for hypertension cannot be granted.  As discussed, the Veteran's claim fails because there is no evidence of a chronic disability arising from his period of honorable service and no competent evidence of a nexus between the Veteran's current hypertension and any in-service incident.  To the contrary, the evidence shows that the claimed condition arose during the Veteran's period of active duty adjudicated to have been dishonorable-which is a bar to VA benefits.  

As such, the preponderance of the evidence is against the claim for service connection for hypertension, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


